DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.
This office action is in response to the amendment filed 01/19/2021, which amends claims 1, 28, 32, and 36. Claims 1-2, 5-7, 13, 16-18, 24, 26-28, 30, 32-33, 36 and 38-40 are pending in the application.

Response to Amendment
Applicant’s amendments to the claims, filed on 01/19/2021, have been entered.
Applicant’s amendments caused withdrawal of the objection of claims [numbers], the specification, and the drawings. Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 112(d) of claim 17 as failing to further limit the subject matter of the claim upon which is depends, or for failing to include all limitations of the claim upon which is depends., the rejection under 35 U.S.C. 102 of claims 1-2, 6, 13, 16, 18, 28, 30, 32-33, 36, and 38-40 as being anticipated by Abe et al. (WO 2014/104386 A1), and the rejection under 35 
	
Response to Arguments
Applicant’s arguments, see the statistically significant improvement outside of any possible experimental error, filed in the affidavit by Dr. Boudreault, with respect to the rejection of the claims over Abe have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 16 contains embodiments which fall outside the limitations of amended parent claim 1. For example, parent claim 1 was amended so that one of R2 is selected from the group 2 (equivalent to instant R7-R12) is selected as a hydrogen atom.
Claim 17 contains embodiments which fall outside the limitations of amended parent claim 1. For example, parent claim 1 was amended so that one of R2 is selected from the group consisting of halogen, partially or fully fluorinated alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, partially or fully fluorinated aryl, partially or fully fluorinated heteroaryl, acyl, carbonyl, carboxylic acid, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, partially or fully deuterated variations thereof, and combinations thereof. However, claim 17 contains embodiments in which R2 has not been selected from this group. For example, embodiment LA1248 only has alkyl substituents. 
This is just one example from several violations under 112(d). Please review claim 17 in its entirety and correct any additional erroneous embodiments.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 13, 16-18, 24, 26-28, 30, 32, 36, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kamatani et al. (US 2010/0219407 A1) in view of Liu et al. (CN 105111243 A, using the attached translation for references).
With respect to claim 1, Kamatani discloses an organic metal complex with a benzoquinoline or benzoisoquinoline structure (formulae 2 and 3, paragraph 0008), which is pictured below.

    PNG
    media_image1.png
    373
    344
    media_image1.png
    Greyscale

In this compound, ring B is a methyl substituted benzene group (paragraph 0009 and paragraph 0034, lines 1-4), ring A is the benzoisoquinoline pictured in formula 3, and R4 is a trifluoropropyl group (paragraph 0025, lines 1-2, and paragraph 0034).
This combination forms the ligand pictured below.

    PNG
    media_image2.png
    306
    369
    media_image2.png
    Greyscale

Kamatani includes each element claimed, with the only difference between the claimed invention and Kamatani being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a light emitting material with high efficiency without an emission wavelength being lengthened when a quinoline or an isoquinoline skeleton is used (paragraph 0087), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Kamatani does not teach a preferential use of a trifluoropropyl substituent.
Liu discloses phenylpyridine iridium complexes with a fluorine-containing alkyl group with less than 12 carbon atoms (abstract).
Liu teaches that using perfluorinated or partially fluorinated alkyl groups on the emissive ligands has solubilizing and self-lubricating effects which can, not only increase the solubility of the entire heteroleptic iridium complex, it is beneficial to solution purification or solution coating 
It would have been obvious to a person having ordinary skill in the art to select a trifluoropropyl substituent in the complex of Kamatani in light of the teachings of Liu, in order to increase solubility and decrease sublimation temperature of the compound of Kamatani without affecting the light-emitting performance of the OLED device.
With respect to claim 2, Kamatani in view of Liu teach the compound of claim 1 and Kamatani teaches iridium complexes (paragraph 0050).
With respect to claim 5, Kamatani in view of Liu teach the compound of claim 1, and ring A is a dimethyl substituted benzene, as discussed above.

    PNG
    media_image3.png
    99
    118
    media_image3.png
    Greyscale

 With respect to claim 6, Kamatani in view of Liu teach the compound of claim 1, and each Y is carbon.
With respect to claim 13, Kamatani in view of Liu teach the compound of claim 1, and ring A is a 6-membered carbocyclic ring and at least one of the R1 is para to M.
With respect to claim 16, Kamatani in view of Liu teach the compound of claim 1, and the ligand LA is selected as the embodiment below.

    PNG
    media_image4.png
    258
    193
    media_image4.png
    Greyscale

The embodiment above reads on the instant claim when each Y is a carbon atom, R5 is an alkyl (methyl) group, R6 is hydrogen, R9 is a trifluoropropyl group, and R10 is a hydrogen atom.
With respect to claim 17, Kamatani in view of Liu teach the compound of claim 1, as discussed above. This embodiment is equivalent to instant LA1166.
With respect to claim 18, Kamatani in view of Liu teach the compound of claim 1, and Kamatani teaches the compound may have the formula MLm-L’n where L is the benzoisoquinoline ligand, L’ is the ancillary ligand, M is platinum or iridium, m is an integer of 1 to 3, and n is an integer of 0 to 2, provided that m+n=3 (abstract).
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to use the ligand of Kamatani in view of Liu in a homoleptic or heteroleptic organometallic complex and arrive at the compound of the instant claim since either structure would have yielded the predictable result of light emitting material with high efficiency without an emission wavelength being lengthened when a quinoline or an isoquinoline skeleton is used (paragraph 0087), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
	
With respect to claim 24, Kamatani in view of Liu teach the compound of claim 18. Kamatani also teaches that ancillary ligand may have the structure below (paragraph 0050, and formula 10).

    PNG
    media_image5.png
    212
    310
    media_image5.png
    Greyscale

In this formula, R65-R72 are hydrogen atoms (paragraph 0052, lines 1-2), and form a phenylpyridine ligand. This reads on the instant embodiment below when each X is a carbon atom, and there are no R substitutions.

    PNG
    media_image6.png
    288
    157
    media_image6.png
    Greyscale
 
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the ancillary ligand of the instant claim since the combination of elements would have yielded the predictable result of an ancillary ligand compatible with a compound of the claimed invention,  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 26, Kamatani in view of Liu teach the compound of claim 17. Kamatani also teaches the ancillary ligand may have the structure below (paragraph 0050 and formula 12).

    PNG
    media_image7.png
    122
    312
    media_image7.png
    Greyscale

In this formula, R77 and R79 are methyl groups, and R78 is a hydrogen atom (paragraph 0065) and form instant ancillary ligand LC1.
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the ancillary ligand of the instant claim since the combination of elements would have yielded the predictable result of an ancillary ligand compatible with a compound of the claimed invention, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 27, Kamatani in view of Liu teach the compound of claim 17. Kamatani also teaches that ancillary ligand may have the structure below (paragraph 0050, and formula 10).

    PNG
    media_image5.png
    212
    310
    media_image5.png
    Greyscale

In this formula, R65-R72 are hydrogen atoms (paragraph 0052, lines 1-2), and form a phenylpyridine ligand. This reads on instant ligand LB1.
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the ancillary ligand of the instant claim since the combination of elements would have yielded the predictable result of an ancillary ligand compatible with a compound of the claimed invention, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 28, Kamatani discloses an organic light emitting device which comprises an anode, a cathode, and an organic layer comprising the inventive organic metal complex (paragraph 0114), which comprises a benzoquinoline or benzoisoquinoline structure (formulae 2 and 3, paragraph 0008), which is pictured below.

    PNG
    media_image1.png
    373
    344
    media_image1.png
    Greyscale

In this compound, ring B is a methyl substituted benzene group (paragraph 0009 and paragraph 0034, lines 1-4), ring A is the benzoisoquinoline pictured in formula 3, and R4 is a trifluoropropyl group (paragraph 0025, lines 1-2, and paragraph 0034).
This combination forms the ligand pictured below.

    PNG
    media_image2.png
    306
    369
    media_image2.png
    Greyscale

Kamatani includes each element claimed, with the only difference between the claimed invention and Kamatani being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a light emitting material with high efficiency without an emission wavelength being lengthened when a quinoline or an isoquinoline skeleton is used (paragraph 0087), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Kamatani does not teach a preferential use of a trifluoropropyl substituent.
Liu discloses phenylpyridine iridium complexes with a fluorine-containing alkyl group with less than 12 carbon atoms (abstract).
Liu teaches that using perfluorinated or partially fluorinated alkyl groups on the emissive ligands has solubilizing and self-lubricating effects which can, not only increase the solubility of the entire heteroleptic iridium complex, it is beneficial to solution purification or solution coating and can significantly reduce the sublimation temperature of the same size heteroleptic iridium complex without affecting the light-emitting performance, and provide a more favorable processing window for the preparation of OLED devices (page 16, lines 7-13).
It would have been obvious to a person having ordinary skill in the art to select a trifluoropropyl substituent in the complex of Kamatani in light of the teachings of Liu, in order to increase solubility and decrease sublimation temperature of the compound of Kamatani without affecting the light-emitting performance of the OLED device.
With respect to claim 30, Kamatani in view of Liu teach the OLED of claim 28, and Kamatani teaches the organic layer is an emissive layer (paragraph 0122) and the compound is a dopant (paragraph 00132).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of Kamatani in view of Liu in an emissive layer of an OLED as Kamatani teaches this is an application for compounds of the instant claims.
With respect to claim 32, Kamatani in view of Liu teach the OLED of claim 28, and the organic layer further comprises a host with a carbazole group, which is given on page 33 and pictured below.

    PNG
    media_image8.png
    148
    285
    media_image8.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art to use a carbazole containing host material in the OLED of Kamatani in view of Liu as Kamatani teaches this is a host material known in the art for use with compounds of the instant claims.
With respect to claim 36, Kamatani discloses an organic light emitting device, which may be a consumer product (“image display apparatuses, a light source of printer, lighting equipment, backlight of liquid crystal displays and the like”, paragraph 0157) which comprises an anode, a cathode, and an organic layer comprising the inventive organic metal complex (paragraph 0114), which comprises a benzoquinoline or benzoisoquinoline structure (formulae 2 and 3, paragraph 0008), which is pictured below.

    PNG
    media_image1.png
    373
    344
    media_image1.png
    Greyscale

In this compound, ring B is a methyl substituted benzene group (paragraph 0009 and paragraph 0034, lines 1-4), ring A is the benzoisoquinoline pictured in formula 3, and R4 is a trifluoropropyl group (paragraph 0025, lines 1-2, and paragraph 0034).
This combination forms the ligand pictured below.

    PNG
    media_image2.png
    306
    369
    media_image2.png
    Greyscale

Kamatani includes each element claimed, with the only difference between the claimed invention and Kamatani being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a light emitting material with high efficiency without an emission wavelength being lengthened when a quinoline or an isoquinoline skeleton is used (paragraph 0087), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Kamatani does not teach a preferential use of a trifluoropropyl substituent.
Liu discloses phenylpyridine iridium complexes with a fluorine-containing alkyl group with less than 12 carbon atoms (abstract).
Liu teaches that using perfluorinated or partially fluorinated alkyl groups on the emissive ligands has solubilizing and self-lubricating effects which can, not only increase the solubility of the entire heteroleptic iridium complex, it is beneficial to solution purification or solution coating and can significantly reduce the sublimation temperature of the same size heteroleptic iridium complex without affecting the light-emitting performance, and provide a more favorable processing window for the preparation of OLED devices (page 16, lines 7-13).
It would have been obvious to a person having ordinary skill in the art to select a trifluoropropyl substituent in the complex of Kamatani in light of the teachings of Liu, in order to increase solubility and decrease sublimation temperature of the compound of Kamatani without affecting the light-emitting performance of the OLED device.
With respect to claim 38, Kamatani in view of Liu teach the compound of claim 1, and ring A is phenyl.
With respect to claim 39, Kamatani in view of Liu teach the compound of claim 1, and the compound has the claimed structure where Ring A is phenyl, as discussed above.

Claims 1-2, 5-6, 13, 16, 18, 24, 28, 30, 32, 36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kamatani et al. (US 2010/0219407 A1) in view of Kwong et al. (US 2003/0072964 A1).
With respect to claim 1, Kamatani discloses an organic metal complex with a benzoquinoline or benzoisoquinoline structure (formulae 2 and 3, paragraph 0008), which is pictured below.

    PNG
    media_image1.png
    373
    344
    media_image1.png
    Greyscale

In this compound, ring B is a methyl substituted benzene group (paragraph 0009 and paragraph 0034, lines 1-4), ring A is the benzoisoquinoline pictured in formula 3, and R4 is a fluorine atom (paragraphs 0025-0026).
This combination forms the ligand pictured below.

    PNG
    media_image9.png
    285
    269
    media_image9.png
    Greyscale

Kamatani includes each element claimed, with the only difference between the claimed invention and Kamatani being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a light emitting material with high efficiency without an emission wavelength being lengthened when a quinoline or an isoquinoline skeleton is used (paragraph 0087), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Kamatani does not teach a preferential use of a fluorine substituent.
Kwong teaches phosphorescent organometallic complexes comprising phenylquinolinato ligands (abstract).
Kwong teaches that molecular orbital calculations can be used to determine what moieties of a ligand contribute to the HOMO and LUMO of a compound, and that activating or deactivating groups can influence the HOMO-LUMO gap of a compound, allowing for the wavelength of emission to be changed (paragraph 0171, lines 11-14, and 20-26). Kwong also specifically gives the example of a halogen as a deactivating group and an alkyl group as an activating group (paragraph 0167, lines 1-9 and 13-15).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to substitute a fluorine atom and alkyl group onto the ligand of Kamatani in order to change the HOMO-LUMO gap of the compound and tune the emissive color, as taught by Kwong.
With respect to claim 2, Kamatani in view of Kwong teach the compound of claim 1 and Kamatani teaches iridium complexes (paragraph 0050).
With respect to claim 5, Kamatani in view of Kwong teach the compound of claim 1, and ring A is a dimethyl substituted benzene, as discussed above.

    PNG
    media_image3.png
    99
    118
    media_image3.png
    Greyscale

 With respect to claim 6, Kamatani in view of Kwong teach the compound of claim 1, and each Y is carbon.
With respect to claim 13, Kamatani in view of Kwong teach the compound of claim 1, and ring A is a 6-membered carbocyclic ring and at least one of the R1 
With respect to claim 16, Kamatani in view of Kwong teach the compound of claim 1, and the ligand LA is selected as the embodiment below.

    PNG
    media_image4.png
    258
    193
    media_image4.png
    Greyscale

The embodiment above reads on the instant claim when each Y is a carbon atom, R5 is an alkyl (methyl) group, R6 is hydrogen, R9 is a halogen (fluorine) atom, and R10 is a hydrogen atom.
With respect to claim 18, Kamatani in view of Kwong teach the compound of claim 1, and Kamatani teaches the compound may have the formula MLm-L’n where L is the benzoisoquinoline ligand, L’ is the ancillary ligand, m is an integer of 1 to 3, and n is an integer of 0 to 2, provided that m+n=3.
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to use the ligand of Kamatani in view of Kwong in a homoleptic or heteroleptic organometallic complex and arrive at the compound of the instant claim since either structure would have yielded the predictable result of light emitting material with high efficiency without an emission wavelength being lengthened when a quinoline or an isoquinoline skeleton is used (paragraph 0087),  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 24, Kamatani in view of Kwong teach the compound of claim 18. Kamatani also teaches that ancillary ligand may have the structure below (paragraph 0050, and formula 10).

    PNG
    media_image5.png
    212
    310
    media_image5.png
    Greyscale

In this formula, R65-R72 are hydrogen atoms (paragraph 0052, lines 1-2), and form a phenylpyridine ligand. This reads on the instant embodiment below when each X is a carbon atom, and there are no R substitutions.

    PNG
    media_image6.png
    288
    157
    media_image6.png
    Greyscale
 
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the ancillary ligand of the instant claim since the combination of elements would have yielded the  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 28, Kamatani discloses an organic light emitting device which comprises an anode, a cathode, and an organic layer comprising the inventive organic metal complex (paragraph 0114), which comprises a benzoquinoline or benzoisoquinoline structure (formulae 2 and 3, paragraph 0008), which is pictured below.

    PNG
    media_image1.png
    373
    344
    media_image1.png
    Greyscale

In this compound, ring B is a methyl substituted benzene group (paragraph 0009 and paragraph 0034, lines 1-4), ring A is the benzoisoquinoline pictured in formula 3, and R4 is a fluorine atom (paragraphs 0025-0026).
This combination forms the ligand pictured below.

    PNG
    media_image9.png
    285
    269
    media_image9.png
    Greyscale

Kamatani includes each element claimed, with the only difference between the claimed invention and Kamatani being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a light emitting material with high efficiency without an emission wavelength being lengthened when a quinoline or an isoquinoline skeleton is used (paragraph 0087), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Kamatani does not teach a preferential use of a fluorine substituent.
Kwong teaches phosphorescent organometallic complexes comprising phenylquinolinato ligands (abstract).
Kwong teaches that molecular orbital calculations can be used to determine what moieties of a ligand contribute to the HOMO and LUMO of a compound, and that activating or 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to substitute a fluorine atom and alkyl group onto the ligand of Kamatani in order to change the HOMO-LUMO gap of the compound and tune the emissive color, as taught by Kwong.
With respect to claim 30, Kamatani in view of Kwong teach the OLED of claim 28, and Kamatani teaches the organic layer is an emissive layer (paragraph 0122) and the compound is a dopant (paragraph 00132).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of Kamatani in view of Kwong in the emissive layer of an OLED as Kamatani teaches this is an appropriate application of compounds of the instant claim.
With respect to claim 32, Kamatani in view of Kwong teach the OLED of claim 28, and the organic layer further comprises a host with a carbazole group, which is given on page 33 and pictured below.

    PNG
    media_image8.png
    148
    285
    media_image8.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art to use a carbazole containing host material in the OLED of Kamatani in view of Kwong as Kamatani teaches this is an appropriate host material for compounds of the instant claim.
With respect to claim 36, Kamatani discloses an organic light emitting device, which may be a consumer product (“image display apparatuses, a light source of printer, lighting equipment, backlight of liquid crystal displays and the like”, paragraph 0157) which comprises an anode, a cathode, and an organic layer comprising the inventive organic metal complex (paragraph 0114), which comprises a benzoquinoline or benzoisoquinoline structure (formulae 2 and 3, paragraph 0008), which is pictured below.

    PNG
    media_image1.png
    373
    344
    media_image1.png
    Greyscale

In this compound, ring B is a methyl substituted benzene group (paragraph 0009 and paragraph 0034, lines 1-4), ring A is the benzoisoquinoline pictured in formula 3, and R4 is a fluorine atom (paragraphs 0025-0026).
This combination forms the ligand pictured below.

    PNG
    media_image9.png
    285
    269
    media_image9.png
    Greyscale

Kamatani includes each element claimed, with the only difference between the claimed invention and Kamatani being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a light emitting material with high efficiency without an emission wavelength being lengthened when a quinoline or an isoquinoline skeleton is used (paragraph 0087), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Kamatani does not teach a preferential use of a fluorine substituent.
Kwong teaches phosphorescent organometallic complexes comprising phenylquinolinato ligands (abstract).
Kwong teaches that molecular orbital calculations can be used to determine what moieties of a ligand contribute to the HOMO and LUMO of a compound, and that activating or 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to substitute a fluorine atom and alkyl group onto the ligand of Kamatani in order to change the HOMO-LUMO gap of the compound and tune the emissive color, as taught by Kwong.
With respect to claim 38, Kamatani in view of Kwong teach the compound of claim 1, and ring A is phenyl.
With respect to claim 39, Kamatani in view of Kwong teach the compound of claim 1, and the compound has the claimed structure where Ring A is phenyl, as discussed above.
With respect to claim 40, Kamatani in view of Kwong teach the compound of claim 39 and R2 is a fluorine atom.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kamatani et al. (US 2010/0219407 A1) in view of Liu et al. (CN 105111243 A, using the attached translation for references) as applied to claims 1-2, 5-6, 13, 16-18, 24, 26-28, 30, 32, 36, and 38-39 above, and further in view of Boudreault et al. (US 2015/0236276 A1).
With respect to claim 7, Kamatani in view of Liu teach the compound of claim 1, but fails to teach that at least one of Y is nitrogen.
Boudreault teaches metal complexes useful in organic light emitting devices, particularly as red dopants (abstract). Boudreault teaches that ligands which comprise more than one nitrogen atom in chelating side of a bidentate ligand are capable of achieving desirable red emission, whereas ligands with only one nitrogen are only capable of emitting yellow to green light (paragraph 0226, lines 8-13).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to further modify the ligand of Kamatani to comprise another nitrogen atom in the chelating side of the ligand in order to achieve desirable red emission, rather than yellow or green emission.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kamatani et al. (US 2010/0219407 A1) in view of Liu et al. (CN 105111243 A, using the attached translation for references) as applied to claims 1-2, 5-6, 13, 16-18, 24, 26-28, 30, 32, 36, and 38-39 above, and further in view of Wagenblast et al. (WO 2014/17518 A).
With respect to claim 33, Kamatani in view of Liu teach the OLED of claim 28, however, neither Kamatani nor Liu teach the specific host compounds of the instant claim.
Wagenblast teaches a matrix material for use in an electroluminescent device. A preferred embodiment of this matrix material is given on page 23 which is pictured below.

    PNG
    media_image10.png
    119
    225
    media_image10.png
    Greyscale

In this formula, T is a sulfur atom (page 23, line 8).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant application to use the matrix material of Wagenblast as Wagenblast teaches that these compounds are suitable matrix materials for use as a host for an emitter compound (page 20, lines 15-17).
	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xin et al. (CN 104804045 A) – teaches compounds relevant to instant claim 1.
Kim, K.H; Ma, J.Y.; Moon, C.K.; Lee, J.H.; Baek, J.Y.; Kim, Y.H.; Kim, J.J., 2015, Controlling Emitting Dipole Orientation with Methyl Substituents on Main Ligand of Iridium Complexes for Highly Efficient Phosphorescent Organic Light-Emitting Diodes, Adv. Optical Mater. 3, 1191-1196. – Teaches dimethyl substitution for tuning of HOMO-LUMO levels

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657.  The examiner can normally be reached on Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786